Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155928                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155928
                                                                    COA: 337233
                                                                    Genesee CC: 77-027665-FY
  DONALD TURNPAUGH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 12, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2018
           s0423
                                                                               Clerk